DETAILED ACTION
This office action is a response to the amendment and arguments filed on February 9, 2022.
Claims 1-9, 11-13, 22 and 23 are pending.
Claims 1, 2, 6, 9, 11-13, 22 and 23 are rejected.
Claims 3-5, 8 and 9 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed February 9, 2022, with respect to the objections to Claim 1, 3 and 23 have been fully considered and are persuasive.  The objections to Claim 1, 3 and 23 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 2, 6, 9, 11-13, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of Shibata (US 2007/0280168). The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. Patent 6,920,148, hereinafter Kato, in view of Wang et al. U.S. Patent Application Publication 2010/0215008, hereinafter Wang, and Shibata U.S. Patent Application Publication 2007/0280168, hereinafter Shibata.

Regarding Claim 1, Kato discloses a base station device comprising: a processor; memory storing executable instructions that, when executed by the processor, causes the processor to perform as an allocator and a calculator (Abstract; Figure 1, 2 and 6; Column 3 [Line 35-40] and Column 9 [Line 7-10]) comprising: 
when data, which are transmitted to a wireless terminal device 
and the allocator is configured to allocate the wireless resource necessary for transmitting the data to the wireless terminal device, based on the transmission start deadline and a current time (Abstract; Column 5-6 and 8-11  A scheduler accordingly allocates time slots to the TDMA frame based on the calculated start and scheduled end time; The start time calculating means accordingly calculates the scheduling start time relative to the predetermined scheduling end time. In the scheduling, the scheduling means allocates the transmission and pass requests, 
Kato fails to explicitly disclose an application executed by a server device wherein the transmission end deadline being set based on information about the application.
However, Wang more specifically teaches an application executed by a server device wherein the transmission end deadline being set based on information about the application 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato with the teachings of Wang. Wang provides a solution in which the delay request value for the application data of an application using transmission control protocol (TCP) that is considered in determination of ranking of candidates for a target to a wireless resource allocated, thus sufficiently satisfying a user's 
Kato in view of Wang disclose allocating of wireless resources but fail to disclose wherein the allocator allocates the wireless resource, among a plurality of wireless terminal devices, preferentially to the wireless terminal device having a smaller difference between the transmission end deadline and the current time, or preferentially to the wireless terminal device having a larger difference between the transmission end deadline and the current time.
However, Shibata teaches wherein the allocator allocates the wireless resource, among a plurality of wireless terminal devices, preferentially to the wireless terminal device having a smaller difference between the transmission end deadline and the current time, or preferentially to the wireless terminal device having a larger difference between the transmission end deadline and the current time (Figure 1 and 11; Paragraph [0071-0081] Scheduling determination module 46 compares the priorities for transmission candidate packets on a mobile station-by-mobile station basis and on a QoS-by-QoS basis, notified from scheduling processors 41.sub.1-41.sub.n, and assigns a transmission opportunity to a transmission candidate packet which is given the highest priority. If there are a plurality of transmission candidates which are given the highest priority, scheduling determination module 46 assigns a transmission opportunity to a transmission candidate which has the shortest remaining time within the acceptable delay period. If there are a plurality of transmission candidates which are given the highest priority and have the shortest remaining time within the acceptable delay period, scheduling determination module 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang with the teachings of Shibata. Shibata provides a solution for efficiently assigning resources and maintaining a high throughput (Shibata Abstract; Paragraph [0021-0027]).

Regarding Claim 22, Kato discloses a wireless communication control method comprising controlling a base station device (Abstract; Figure 1, 2 and 6; Column 3 [Line 35-40] and Column 9 [Line 7-10]) to: 
set, by a first information processing device, a transmission end deadline for a wireless terminal device, in response to a request from the wireless terminal device, when data transmitted to the wireless terminal device by the application are transmitted to the wireless terminal device by using a wireless resource (Abstract; Column 11  In a base station, for each TDMA frame, a start/end time controller calculates a scheduling start time according to a predetermined scheduling end time and the types and the number of various processing requests buffered from a scheduling start time of a preceding frame to a scheduling start time of the pertinent frame. The base station calculates, for each TDMA frame, the scheduling start time according to the number of processing requests for each request type appearing from the predetermined scheduling end time (the scheduling start time of the preceding frame) to the scheduling start time of the pertinent from to flexibly control time in the scheduling.); 
calculate, by a second information processing device, a transmission start deadline of the data in such a way that transmission of the data to the wireless terminal device is able to be 
and allocate, by a third information processing device, the wireless resource necessary for transmitting the data to the wireless terminal device, based on the transmission start deadline and a current time (Abstract; Column 5-6 and 8-11 A scheduler accordingly allocates time slots to the TDMA frame based on the calculated start and scheduled end time; The start time calculating means accordingly calculates the scheduling start time relative to the predetermined scheduling end time. In the scheduling, the scheduling means allocates the transmission and pass requests, received by the request receiving means form the scheduling start time calculated to the scheduling end time, to time slots in a frame. The reporting means sends a result of allocation to the terminal stations. The dynamic slot assignment is thereby achieved. In the scheduling step, the scheduling is achieved such that the processing requests received by the request receiving step from the scheduling start time calculated by the start time calculating step t the scheduling end time are allocated to time slots in a frame. In this way, the dynamic slot allocation is achieved. In the reporting step, information of a result of the scheduling is notified to the terminal station; Each TDMA frame includes contents of processing associated with processing requests, the contents being allocated to real time positions in the frame according to a result of 
Kato fails to explicitly disclose an application executed by a server device wherein the transmission end deadline being set based on information about the application.
However, Wang more specifically teaches an application executed by a server device wherein the transmission end deadline based on information about an application executed by a server device in response to a request from the wireless terminal device (Claim 4 Paragraph [0009-0020, 0078] A resource allocator that computes, based on the delay request value for the application data, a residual time up to a time by which an application data transmitting side, which is one of the base station apparatus and the terminal, should complete wireless transmission of TCP packets which store the application data, and performs allocation of a wireless resource used in wireless communication between the base station apparatus and the terminal, based on a degree of margin of the residual time for a prearranged transmission time of the wireless transmission from the application data transmitting side; The information obtaining unit has a device for obtaining an estimated response time which represents an estimated time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato with the teachings of Wang. Wang provides a solution in which the delay request value for the application data of an application using transmission control protocol (TCP) that is considered in determination of ranking of candidates for a target to a wireless resource allocated, thus sufficiently satisfying a user's demand for solving a processing delay in better-effort service such as web accessing, downloading of a musical piece or video file and net auction, which uses a TCP for an application layer, and targets wireless terminals such as cellular phones (Wang Abstract; Paragraph [0002-0018]).
Kato in view of Wang disclose allocating of wireless resources but fail to disclose wherein the wireless resource, among a plurality of the wireless terminal devices, preferentially to the wireless terminal device having a smaller difference between the transmission end 
However, Shibata teaches wherein the wireless resource, among a plurality of the wireless terminal devices, preferentially to the wireless terminal device having a smaller difference between the transmission end deadline and the current time, or preferentially to the wireless terminal device having a larger difference between the transmission end deadline and the current time (Figure 1 and 11; Paragraph [0071-0081] Scheduling determination module 46 compares the priorities for transmission candidate packets on a mobile station-by-mobile station basis and on a QoS-by-QoS basis, notified from scheduling processors 41.sub.1-41.sub.n, and assigns a transmission opportunity to a transmission candidate packet which is given the highest priority. If there are a plurality of transmission candidates which are given the highest priority, scheduling determination module 46 assigns a transmission opportunity to a transmission candidate which has the shortest remaining time within the acceptable delay period. If there are a plurality of transmission candidates which are given the highest priority and have the shortest remaining time within the acceptable delay period, scheduling determination module 46 assigns a transmission opportunity to a transmission candidate which has waited the longest time for a transmission opportunity since the preceding assignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang with the teachings of Shibata. Shibata provides a solution for efficiently assigning resources and maintaining a high throughput (Shibata Abstract; Paragraph [0021-0027]).

Regarding Claim 23, Kato discloses a non-transitory computer-readable recording medium storing a base station control program that causes a computer to execute (Abstract; Figure 1, 2 and 6; Column 3 [Line 35-40] and Column 9 [Line 7-10]): 
when data, which are transmitted to a wireless terminal device 
and allocation processing of allocating the wireless resource necessary for transmitting the data to the wireless terminal device, based on the transmission start deadline and a current time (Abstract; Column 5-6 and 8-11 A scheduler accordingly allocates time slots to the TDMA frame based on the calculated start and scheduled end time; The start time calculating means accordingly calculates the scheduling start time relative to the predetermined scheduling end time. In the scheduling, the scheduling means allocates the transmission and pass requests, received by the request receiving means form the scheduling start time calculated to the 
Kato fails to explicitly disclose an application executed by a server device wherein the transmission end deadline being set based on information about the application.
However, Wang more specifically teaches an application executed by a server device the transmission end deadline being set based on information about the application (Claim 4 Paragraph [0009-0020, 0078] A resource allocator that computes, based on the delay request 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato with the teachings of Wang. Wang provides a solution in which the delay request value for the application data of an application using transmission control protocol (TCP) that is considered in determination of ranking of candidates for a target to a wireless resource allocated, thus sufficiently satisfying a user's demand for solving a processing delay in better-effort service such as web accessing, 
Kato in view of Wang disclose allocating of wireless resources but fail to disclose wherein the allocation processing allocates the wireless resource, among a plurality of the wireless terminal devices, preferentially to the wireless terminal device having a smaller difference between the transmission end deadline and the current time, or preferentially to the wireless terminal device having a larger difference between the transmission end deadline and the current time.
However, Shibata teaches wherein the allocation processing allocates the wireless resource, among a plurality of the wireless terminal devices, preferentially to the wireless terminal device having a smaller difference between the transmission end deadline and the current time, or preferentially to the wireless terminal device having a larger difference between the transmission end deadline and the current time (Figure 1 and 11; Paragraph [0071-0081] Scheduling determination module 46 compares the priorities for transmission candidate packets on a mobile station-by-mobile station basis and on a QoS-by-QoS basis, notified from scheduling processors 41.sub.1-41.sub.n, and assigns a transmission opportunity to a transmission candidate packet which is given the highest priority. If there are a plurality of transmission candidates which are given the highest priority, scheduling determination module 46 assigns a transmission opportunity to a transmission candidate which has the shortest remaining time within the acceptable delay period. If there are a plurality of transmission candidates which are given the highest priority and have the shortest remaining time within the acceptable delay period, scheduling determination module 46 assigns a transmission opportunity to a transmission 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang with the teachings of Shibata. Shibata provides a solution for efficiently assigning resources and maintaining a high throughput (Shibata Abstract; Paragraph [0021-0027]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Wang and Shibata as applied to claim 1 above, and further in view of Harris et al. U.S. Patent Application Publication 2006/0133325, hereinafter Harris.

Regarding Claim 2, Kato in view of Wang and Shibata disclose the base station device according to Claim 1. Kato in view of Wang and Shibata fail to disclose wherein the calculator calculates the transmission start deadline by using the transmission end deadline as a criterion, based on a criterion value of a total resending delay time of the data in wireless communication for the wireless terminal device, and an estimation value of a transmission time necessary for completing transmission of the data.
However, Harris more specifically teaches wherein the calculator calculates the transmission start deadline by using the transmission end deadline as a criterion, based on a criterion value of a total resending delay time of the data in wireless communication for the wireless terminal device, and an estimation value of a transmission time necessary for completing transmission of the data (Claim 4 and 5; Paragraph [0025 and 0034] Estimating the transfer-complete time is determining whether the transfer of the current packet will involve a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang and Shibata with the teachings of Harris. Harris provides a solution where the delay in acquiring communication resources is highly reduced (Harris Abstract; Paragraph [0002-0003, 0013 and 0023]).

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Wang and Shibata as applied to claim 1 above, and further in view of Bi et al. U.S. Patent Application Publication 2003/0223429, hereinafter Bi.

Regarding Claim 6, Kato in view of Wang and Shibata disclose the base station device according to Claim 1. Kato in view of Wang and Shibata fails to disclose wherein the allocator allocates, among a plurality of the wireless terminal devices, the wireless resource to a first of the wireless terminal device where a current time has passed the transmission start deadline in preference to a second of the wireless terminal device where the current time has not passed the transmission start deadline.
However, Bi teaches wherein the allocator allocates, among a plurality of the wireless terminal devices, the wireless resource to a first of the wireless terminal device where a current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang and Shibata with the teachings of Bi. Bi provides a solution which provides a solution for prioritize the scheduling of the plurality of users for receiving transmitted data, and allocate a next data transmission among the plurality of users based on the prioritized scheduling. Maximum and minimum constraints on user throughput, while maintaining sufficient throughput in sectors of the system (Bi Paragraph [0003-0008 and 0030]).

Regarding Claim 8, Kato in view of Wang, Shibata and Bi disclose the base station device according to Claim 6. Kato in view of Wang, Shibata and Bi further discloses wherein priority upon allocating, by the allocator, the wireless resource to the wireless terminal device takes a value depending on the application transmitting the data (Bi Paragraph [0084] the QoS parameter, X(i, j), can correspond to a priority class assigned to the i-th station. Still, moreover, the QoS parameter, X(i, j), can be based on the application for which the i-th mobile station is .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Wang and Shibata as applied to claim 1 above, and further in view of Bang et al. U.S. Patent 7,633,880, hereinafter Bang.

Regarding Claim 11, Kato in view of Wang and Shibata disclose the base station device according to Claim 1. Kato in view of Wang and Shibata fail to disclose wherein the allocator excludes the wireless terminal device that receives the data whose transmission end deadline is passed by the current time from allocation targets of a wireless resource, and discards the data whose transmission end deadline is passed by the current time.
However, Bang more specifically teaches wherein the allocator excludes the wireless terminal device that receives the data whose transmission end deadline is passed by the current time from allocation targets of a wireless resource, and discards the data whose transmission end deadline is passed by the current time (Column 2-4 If there is a plurality of prior transmission packets and a considerable queuing time is required for the router in the network, total time for transmitting the packets to the destination increases. Consequently, the deadline may expire before the packets arrive at the destination. Such real-time transmission packets beyond the deadline are invalid and thus, the destination drops the packets upon the reception. Managing a queue by dropping a packet which arrives at a destination after a deadline, instead of storing the packet in the queue, by checking queue occupancy with respect to real-time traffic, and a method thereof. determining whether the packet transmitted within a delivery deadline allowed for a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang and Shibata with the teachings of Bang. Bang provides a  solution where a packet is dropped instead of storing the packet in the transmission queue, when determined that the packet is not transmittable within the delivery deadline, thus saving resources required for the packet transmission (Bang Abstract; Column 3-5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Wang and Shibata as applied to claim 1 above, and further in view of Ueno U.S. Patent 6,751,194, hereinafter Ueno.

Regarding Claim 12, Kato in view of Wang and Shibata disclose the base station device according to Claim 1. Kato in view of Wang and Shibata fails to disclose wherein the allocator excludes, from allocation targets of a wireless resource, the wireless terminal device that receives the data whose transmission end deadline is passed by the current time and total size is equal to or more than a predetermined value, and discards the data whose transmission end deadline is passed by the current time and total size is equal to or more than the predetermined value.
However, Ueno more specifically teaches wherein the allocator excludes, from allocation targets of a wireless resource, the wireless terminal device that receives the data whose transmission end deadline is passed by the current time and total size is equal to or more than a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang and Shibata with the teachings of Ueno. Ueno provides a solution in which a desired delay time is maintained, the transmission band in network is used efficiently (Ueno Abstract; Column 1-2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Kato in view of Wang and Shibata as applied to claim 1 above, and further in view of Sun et al. WIPO Publication WO 2015/066881, machine translated, hereinafter Sun.

Regarding Claim 13, Kato in view of Wang and Shibata disclose the base station device according to Claim 1. Kato in view of Wang and Shibata fail to explicitly disclose wherein the allocator selects the data to be allocated with the wireless resource according to an execution state of the application in the server device.
However, Sun more specifically teaches wherein the allocator selects the data to be allocated with the wireless resource according to an execution state of the application in the server device (Abstract The allocation method comprises: when receiving a first Quality of Service QoS request parameter from the application server, querying the current network state of the bearer network monitored in real time; if the current network state is not congested or overload, controlling the bearer network to allocate network resources for the application server according to the first QoS request parameter and the network resources of the bearer network; then continuing to query the network state of the bearer network; if the network state become congested or overload, acquiring a second QoS request parameter, and controlling the bearer network to reallocate network resources for the application server according to the second QoS request parameter and the network resources of the bearer network. The network resources required for the second QoS request parameter is less than the network resources required for the first QoS request parameter. Implement of the present invention can reduce the network resources required for the application when the congestion or overload of the bearer network occurs; Page 3-5 A QoS management network element, where the QoS management network element includes a monitoring module, an application module, and an allocation module, where the monitoring module is configured to learn the network status of the bearer network, and the application module is configured to receive the first from the application server. A QoS request 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato in view of Wang and Shibata with the teachings of Sun. Sun provides a solution which can reduce the network resources required for the application when congestion or overload of a bearer network occurs (Sun Abstract).

Allowable Subject Matter
Claims 3-5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 3, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claims, “wherein the calculator calculates the criterion value of the total resending delay time by using an RTT and a criterion value of a number of times of transmission based on a target value or a result value relation to a ratio that the transmission succeeds or fails, with respect to an HARQ for the data.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 4, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claims, “wherein the calculator determines a size of the wireless resource necessary for transmitting the data by using a size of the data and a communicable size determined based on signal quality of the wireless communication, and calculates a time necessary for ensuring the wireless resource whose size is determined, as the estimation value of the transmission time.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 5, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claims, “wherein the calculator determines an average communication rate upon transmission of the data, based on an allocation result of the wireless resource allocated based on signal quality of the wireless communication at a predetermined time 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 7, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claims, “wherein priority upon allocating, by the allocator, the wireless resource to the wireless terminal device takes a value that increases in a rectangular manner with respect to a time at a timing that the current time has passed the transmission start deadline, or a value that increases linearly or nonlinearly with respect to a time in a period including a transmission start deadline.” 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 9, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claims, “wherein the allocator allocates the wireless resource to the first wireless terminal device, and thereafter allocates a remaining part of the wireless resource to the second wireless terminal device.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nabetani et al. U.S. Patent Application Publication 2013/0155955 – Wireless Communication Apparatus and Wireless Communication Method -  Abstract; Paragraph [0043-0053]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414